                Case 1:20-cv-03687-JAR Document 38                Filed 07/20/21    Page 1 of 1


                        UNITED STATES COURT OF INTERNATIONAL TRADE

  PT. KENERTEC POWER SYSTEM,

                         Plaintiffs,

  WIND TOWER TRADE COALITION,

                         Consolidated Plaintiffs,       Before: Jane A. Restani, Judge


                  v.                                    Consol. Court No. 20-03687

  UNITED STATES,

                         Defendant,

  PT. KENERTEC POWER SYSTEM and
  WIND TOWER TRADE COALITION,


                         Defendant-Intervenors.



                                                    ORDER

       The Government has filed a motion for partial remand to address whether it improperly included an

export subsidy in its upstream subsidy calculation. Plaintiff opposed remand at this juncture, but alternatively

asks that the remand period be reduced to 30 days. Given that this issue was raised before the agency some

time ago, a simple decision on whether the subsidy at issue is an export subsidy, which may not be included in

upstream subsidy calculation, would appear to be easily determined.

       A reconsideration at this point would appear to be an efficient and cost-effective measure. The

Government shall file its remand results by August 19, 2021. The parties shall advise the court by August 23,

2021 if supplemental briefing is required and, if so, propose an expeditious schedule.


                                            By:      /s/ Jane A. Restani
                                                    Jane A. Restani
         Dated: July 20, 2021
